FILED
                            NOT FOR PUBLICATION                             DEC 15 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 07-50571

              Plaintiff - Appellee,              D.C. No. CR-07-00200-RGK-1

  v.
                                                 MEMORANDUM *
MICHAEL JOHN STOLTE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                          Submitted December 11, 2009**
                               Pasadena, California

Before: HALL and SILVERMAN, Circuit Judges, and CONLON, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Suzanne B. Conlon, United States District Judge for
the Northern District of Illinois, sitting by designation.
      Michael John Stolte appeals from the term of supervised release imposed

following his guilty-plea conviction for receipt of child pornography, in violation

of 18 U.S.C. § 2252A(a)(2)(A). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm in part, and vacate and remand in part.

      Stolte first contends that the district court failed to adequately explain its

reasons for imposing a lifetime term of supervised release. Although the district

court did not expressly state its reasons for imposing a lifetime term of supervised

release, the record reflects that the district court appropriately considered and

rejected the arguments and evidence submitted by Stolte in support of this claim.

See United States v. Daniels, 541 F.3d 915, 922 (9th Cir. 2008). Accordingly, the

district court did not procedurally err. See United States v. Carty, 520 F.3d 984,

996 (9th Cir. 2008) (en banc).

      Stolte also contends that the length of the term is substantively unreasonable.

The district court was within its discretion to conclude that a lifetime term of

supervised release was necessary to protect the public and to rehabilitate Stolte.

The term was not substantively unreasonable under the circumstances. See

Daniels, 541 F.3d at 923-24; see also United States v. Cope, 527 F.3d 944, 952

(9th Cir. 2008).

      Stolte also contends that the district court’s imposition of four special

conditions of supervised release involve a greater deprivation of liberty than is
reasonably necessary to protect the public and prevent recidivism. The district

court did not plainly err in imposing a special condition restricting Stolte’s access

to a computer without first obtaining prior approval, or in imposing a special

condition allowing the probation officer to search his computer and monitor his

computer usage. See United States v. Goddard, 537 F.3d 1087, 1090 (9th Cir.

2008); United States v. Rearden, 349 F.3d 608, 621 (9th Cir. 2003). These

conditions are “construed not to condition routine or automatic software additions,

deletions, upgrades, updates, installations, repairs, or other modifications on prior

approval.” Goddard, 537 F.3d at 1090-91. Accordingly, these special conditions

are affirmed. However, the special conditions prohibiting Stolte from accessing

via computer any material relating to child pornography, and prohibiting him from

possessing any materials depicting and/or describing child pornography, are

vacated and remanded for further consideration in light of recent authority. See

Cope, 527 F.3d at 957-58.

        Finally, as the government concedes, a special condition in the written

judgment requiring Stolte to register as a sex offender in any state where he

resides, is employed, carries on a vocation, or is a student, conflicts with the

district court’s more limited oral pronouncement of the condition at sentencing.

We remand for the district court to change the written judgment to conform with
the oral pronouncement of this condition. See United States v. Allen, 157 F.3d 661,

668 (9th Cir. 1998).

      AFFIRMED in part; VACATED and REMANDED in part.